Citation Nr: 1032940	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a bilateral hip disability, a lumbar spine disability, and a 
bilateral hand disability.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for a bilateral 
hand disability is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right hip disability (bilateral degenerative 
joint disease, status post total hip arthroplasty) first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The Veteran's lumbar spine disability (degenerative disk 
disease and spinal stenosis, status post lumbar laminectomy) 
first manifested many years after service and is not related to 
his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309 (2009).

2.  A lumbar spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Right Hip Disability

The Veteran contends that his current right hip disability is 
related to his work as a drill sergeant in service when he stood 
and marched for many hours on a daily basis.

Service medical records show that on April 1954 enlistment 
examination, the Veteran denied any hip problems.  On January 
1957, January 1960, April 1963, and January 1966 general 
examinations, there were no complaints of any hip pain or 
problems, and no hip diagnosis was provided.  In September 1967, 
the Veteran reported that he had pain at the lateral aspect of 
the right hip joint with pain on internal and external rotation.  
There was no known injury.  The diagnosis was right trochantric 
bursitis.  He received a Cortisone injection.  On March 1971 
general examination and on November 1973 retirement examination, 
however, while the Veteran complained of chronic left knee pain 
and swelling, he did not report any hip pain or problems and no 
hip disability was diagnosed.

As no abnormality of either hip was found on examination at 
separation from service, the Board finds that a chronic disorder 
of the hips did not manifest during service.  38 C.F.R. § 
3.303(b) (2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of a bilateral hip 
disability.  38 C.F.R. § 3.303(b) (2009).

The Veteran contends that he received treatment for his hips 
beginning in the mid-1960s at the Womack Army Hospital and from 
two private physicians.  However, the Veteran's service medical 
records include the records from Womack Army Hospital, and the 
two private sources responded that due to the length of time 
since the Veteran sought treatment at their facilities, any 
records had been destroyed.  Accordingly, the first post-service 
treatment records related to a hip disability are dated in 
January 2004, when the Veteran reported right hip pain.  He had 
previously undergone a left total hip arthroplasty.  In July 
2004, he underwent a right total hip arthroplasty.  The 
postoperative diagnosis was degenerative arthritis.  Those 
records are silent at to the etiology of the Veteran's hip 
disabilities. 

On November 2008 VA examination, the Veteran denied any history 
of hip trauma.  Prior to his right hip arthroplasty, he had 
constant pain in his groin and could not walk further than 150 
feet.  His previous employment was that of a corrections officer.  
Physical examination resulted in the diagnosis of residuals of 
total hip arthroplasty, secondary to degenerative joint disease, 
right hip.  After reviewing the claims file, including the 
service medical records, the examiner concluded that it was less 
likely than not that the Veteran's current hip disability was 
related to his service.  In so determining, the examiner 
explained that the service medical records showed an acute injury 
to the right hip that might have been a strain of some sort.  The 
Veteran's right total hip arthroplasty was instead more likely 
secondary to the age-related degenerative processes rather than 
to an injury.

At his January 2010 hearing before a Decision Review Officer, the 
Veteran reported that while in service in Germany, his duties 
included building bridges for training which worsened his hip 
pain.  His spouse reported that he had sought treatment for his 
hips within a year following service in 1974, at which time he 
was told that he needed a total hip replacement.  He took pain 
medication for his hip problems for many years before he 
underwent the total hip replacements.  

In January 2010, the Veteran submitted a medical nexus statement.  
However, that statement references his back and hand disabilities 
and does not relate to the claim for service connection for a 
bilateral hip disability.

In this case, the Veteran's current right hip disability was 
diagnosed approximately 30 years after his separation from 
service.  There is no evidence of any right hip arthritis for 
which service connection may be granted on a presumptive basis 
within one year of his separation from service.  Therefore, the 
Veteran is not entitled to service connection for his bilateral 
hip disability on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment or complaints of such 
condition, there is no evidence of a continuity of treatment, 
which weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
competent, probative evidence establishing a medical nexus 
between military service and the Veteran's bilateral hip 
disability.  Thus, service connection for a bilateral hip 
disability is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).

The Board has considered the Veteran's assertions that his 
bilateral hip disability is related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorder to his service, however, his opinion is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring knowledge of 
medical principles); Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 
3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, degenerative joint disease, as contrasted with symptoms 
of pain, is not subject to lay diagnosis.  The Veteran can report 
having pain or swelling.  Those are subjective symptoms and the 
associated disorders are not readily identifiable a way that may 
be observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different joint disorders.  The Veteran 
does not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In sum, 
the issue does not involve a simple diagnosis.  The Veteran is 
competent to report that he has been told of a diagnosis of a 
bilateral hip disability, but he is not competent to provide a 
medical opinion regarding the etiology.

The weight of the credible evidence demonstrates that the 
Veteran's right hip disability manifested many years after 
service and is not related to his active service or to any 
incident therein.  As the preponderance of the evidence is 
against the claim for service connection for a bilateral hip 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability is 
related to hard a fall he took while he was stationed in Vietnam 
in March 1970.   At the time, he was climbing a rope ladder to a 
helicopter when the helicopter dropped a few feet, causing the 
helmet of a man above him to fall, hitting him, and knocking him 
from the ladder.  He did not seek treatment at the time, and was 
subsequently transferred to a desk job where his back did not 
bother him.  He also contends that his lumbar spine disability is 
related to his work as a combat engineer building bridges which 
strained his low back.

Service medical records show that on April 1954 enlistment 
examination, the Veteran denied any back problems.  On January 
1957, January 1960, April 1963, January 1966, and March 1971 
general examinations, there were no complaints of any lumbar 
spine pain or problems, and no low back diagnosis was provided.  
In May 1973, the Veteran reported suffering from low back pain 
for two days.  There was no previous history of back trauma.  
There was no particular strenuous activity to account for the 
pain.  The pain was mostly in the early morning.  There was no 
sciatica.  The impression was early chronic low back pain.  He 
was provided pain medication and referred to the back care 
center.  A follow-up back center note reflects only that the 
Veteran suffered from low back pain.  On November 1973 retirement 
examination, no lumbar pain or problems were reported and no 
lumbar spine disability was diagnosed.  In December 1973, the 
Veteran reported a back ache for two days that was mostly in the 
right side region.  He reported a past history of back problems 
approximately five years previously.  There was no history of 
heavy lifting.  The diagnosis was low back pain.  

The Veteran contends that he received treatment for his lumbar 
spine beginning in the mid-1970s from two private physicians.  
However, the two private sources responded that due to the length 
of time since the Veteran sought treatment at their facilities, 
his records had been destroyed.  Accordingly, the first post-
service treatment records related to a lumber spine disability is 
dated in June 2001, when the Veteran underwent a lumber 
laminectomy at L4-L5.  At the time, he reported that his 
associated right leg pain and numbness had increasingly worsened 
since 1996.  The impression was spinal stenosis.  Those records 
are silent as to the etiology of the Veteran's lumbar spine 
disability. 

On November 2008 VA examination, the Veteran denied any history 
of trauma to the back while in service.  He stated that his low 
back pain had been progressive.  Physical examination of the 
lumbar spine and a review of the claims file resulted in a 
diagnosis of residuals of a lumbar strain, spinal stenosis, and 
degenerative disk disease of the lumbar spine.  The examiner 
concluded that it was less likely than not that the Veteran's 
lumbar spine disability was related to his service.  In so 
determining, the examiner explained that the in-service 
complaints of lumbar pain appeared to most likely the result of a 
lumbar strain.  The lack of follow-up records of a low back 
condition, and normal separation examination, led the examiner to 
believe that the in-service back trouble was acute in nature.  By 
contrast, the Veteran's lumbar stenosis was secondary to the 
degenerative process, an aging process that worsened over a long 
period of time.  

At his January 2010 hearing before a Decision Review Officer, the 
Veteran denied any injury to his low back following his 
separation from service.  He reported that he had treated his low 
back pain through the years with Ibuprofen.  

In January 2010, the Veteran's private physician submitted a 
statement concluding that the Veteran's current lumbar spine 
arthritis was secondary to his in-service injuries.  The 
physician stated that the incident in Vietnam when the Veteran 
took a 10 foot fall from a helicopter ladder resulted in a 
traumatic injury which caused or contributed to his current back 
pain and lead to his laminectomy in 2002.  The physician stated 
that the heavy, strenuous work the Veteran completed while in 
service for over 20 years as a combat engineer lead to his 
current post-traumatic arthritis.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater weight on the November 
2008 VA examiner's opinion that it was less likely than not that 
the Veteran's lumbar spine disability was related to his service, 
rather than on the January 2010 private physician's opinion that 
his lumbar spine disability was related to his in-service injury 
and duties.  Although the Veteran relayed to the private 
physician that he had fallen from a helicopter ladder in March 
1970, the service medical records do not reflect any traumatic 
injury to the low back at that time.  Prior to 2010, the Veteran 
denied any previous injury to his low back, including the ladder 
incident.  It does not appear as though the private physician had 
reviewed the Veteran' service medical records, and therefore 
there is no explanation as to that inconsistency.  The Board is 
not bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual background, 
as the positive opinions appear to have been in this case.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

In addition, that physician does not account for the thirty year 
gap of treatment for the lumbar spine between the contended in-
service injury and duties as a combat engineer, and the 2001 
lumbar laminectomy in determining that the current disability was 
related to service, lessening the probative value of the opinion.  
By contrast, the November 2008 VA examiner reviewed the record 
and determined that the in-service complaints and diagnosis of 
low back pain appeared to be acute in nature, as evidenced by the 
November 1973 separation examination and lack of records until 
2001, and that the Veteran's current lumbar stenosis was most 
likely related to the degenerative aging process which occurred 
over many years and was not related to traumatic injury.  
Accordingly, because the Board finds the January 2010 opinion to 
be less probative, the remaining competent and credible evidence 
of record demonstrates that the Veteran's current lumbar spine 
disability is not related to his service, and service connection 
is therefore not warranted.

The Veteran's current lumbar spine disability was diagnosed 
approximately 28 years after his separation from service.  There 
is no evidence of any lumbar spine disability for which service 
connection may be granted on a presumptive basis within one year 
of his separation from service.  Therefore, the Veteran is not 
entitled to service connection for his lumbar spine disability on 
a presumptive basis.  Additionally, in view of the lengthy period 
without treatment or complaints of such condition, the evidence 
is against finding a continuity of treatment, which weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
competent, probative evidence is against finding a medical nexus 
between military service and the Veteran's lumbar spine 
disability.  Thus, service connection for a lumbar spine 
disability is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).

The Board has considered the Veteran's assertions that his lumbar 
spine disability is related to his period of active service.  To 
the extent that the Veteran ascribes his current disorder to his 
service, however, his opinion is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles); Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 
3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, spinal stenosis and degenerative disk disease, as 
contrasted with symptoms of pain, is not subject to lay 
diagnosis.  The Veteran can report having pain or swelling.  
Those are subjective symptoms and the associated disorders are 
not readily identifiable a way that may be observed objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many 
different joint disorders.  The Veteran does not have the medical 
expertise to discern the nature of any current orthopedic 
diagnosis nor does he have the medical expertise to provide an 
opinion regarding the etiology.  In sum, the issue does not 
involve a simple diagnosis.  The Veteran is competent to report 
that he has been told of a diagnosis of a lumbar spine 
disability, but he is not competent to provide a medical opinion 
regarding the etiology.

The weight of the credible evidence demonstrates that the 
Veteran's lumbar spine disability first manifested many years 
after service and is not related to his active service or to any 
incident therein.  The evidence does not show that any lumbar 
arthritis or organic disease of the nervous system manifested to 
a compensable degree within one year following separation from 
service.  As the preponderance of the evidence is against the 
claim for service connection for a lumbar spine disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in February 2008, a rating 
decision in December 2008, and a statement of the case in July 
2009.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notice has not affected the fairness 
of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the January 2010 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence. Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a right hip disability is denied.

Service connection for a lumbar spine disability is denied.


REMAND

Additional development is necessary prior to further disposition 
of the claim for service connection for a bilateral hand 
disability.

The Veteran contends that his current bilateral arthritis of the 
hands is related to his duties as a combat engineer while in 
service.  He contends that although his hand pain did not start 
until after he separated from service, the pain is related to his 
duties such as building bridges that required hours of physical 
work.  

Service medical records are negative for complaints, diagnosis, 
or treatment for a hand disability or hand pain.  Post-service 
treatment records are also negative for treatment or diagnosis of 
a bilateral hand disability.  However, in January 2010, the 
Veteran's private physician submitted an opinion that in 1958 
while serving in Korea, the Veteran's right hand was crushed and 
he broke a finger.  The physician stated that his current post-
traumatic arthritis was related to that in-service injury and his 
work as a combat engineer for 20 years.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In this 
case, although the private physician provided a positive opinion 
relating the Veteran's arthritis of the hands to an in-service 
injury, it is unclear whether the examiner reviewed the Veteran's 
service medical records indicating no trauma to the right hand, 
creating an inconsistency in the opinion.  Accordingly, because 
the Veteran has provided credible testimony of a bilateral hand 
disability related to his duties in service, a VA examination is 
necessary for clarification and to fairly decide the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA examination 
to ascertain the etiology of the claimed 
bilateral hand disability.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
specifically opine as to whether it is as 
least as likely as not (50 percent 
probability or greater) that any hand 
disability is related to his active service.  
In addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in service 
and his statements of continuous symptoms of 
knee problems after service.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


